NO. 07-08-0195-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



DECEMBER 31, 2008



______________________________





TERESA GERHARDT, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B14375-0203; HON. ED SELF, PRESIDING



_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant, Teresa Gerhardt, pled guilty to the state jail felony offense of theft.  As a result of the plea bargain, the trial court deferred finding appellant guilty and placed her on community supervision for a period of five years.  Subsequently, appellant was adjudged guilty and sentenced to two years in a state jail facility, however, the sentence of confinement was suspended and appellant was placed on community supervision for a period of five years.  Thereafter, the State filed an application to revoke appellant’s community supervision.  At a hearing on the State’s motion to revoke community supervision, appellant entered a plea of true to the allegations filed against her.  The trial court admonished appellant, but she persisted in pleading true.  After hearing the evidence, the trial court found the allegations of the State’s motion to revoke community supervision to be true.  The trial court sentenced appellant to serve two years in a State Jail Facility.  Appellant has appealed the trial court’s decision.  We affirm.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw.  
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Id
. at 744-45.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised appellant of her right to file a 
pro se
 response in this matter.  
Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of her right to file a 
pro se
 response.  Appellant has filed a response
 which we have carefully reviewed.  After reviewing the response filed by appellant, we note that it does not raise any additional grounds to support an appeal.

By his 
Anders
 brief, counsel raises grounds that could possibly support an appeal, but concludes the appeal is frivolous.
  We have reviewed these grounds and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s judgment is affirmed.
(footnote: 1)


Mackey K. Hancock

Justice





Do not publish. 

FOOTNOTES
1:Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion and judgment, along with notification of appellant’s right to file a 
pro se
 petition for discretionary review.  
See
 
Tex. R. App. P
. 48.4.